DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,082,393 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 11,082,393 B2 contain(s) every element of claim 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). “Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-12, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (WO 2019/144321 A1).
With respect to claim 1, Wang teaches a method for discovering and tracking addresses associated with 4G service endpoints (Abstract; paragraph 0041), the method comprising:
receiving a first domain name system (DNS) resolution or monitoring request from a requesting node including a fully qualified domain name (FQDN) of a 4G service endpoint (paragraph 0055-0057; 0062); querying a DNS server using a fully qualified domain name (FQDN) using the FQDN of the 4G service endpoint extracted from the first DNS resolution or monitoring request (paragraph 0055-0057; 0062); receiving a first response from the DNS server, the first response including an address associated with a 4G service endpoint associated with the 

With respect to claim 2, Wang teaches wherein receiving the first DNS resolution or monitoring request from a requesting node includes receiving the first DNS resolution or monitoring request from a Diameter relay agent (DRA) or service communications proxy (SCP) (paragraph 0055-0057; 0062; 0065; 0068; 0080).

With respect to claim 3, Wang teaches wherein receiving the first DNS resolution or monitoring request from a requesting node includes receiving the first DNS resolution or monitoring request from a 4G or 5G consumer NF (paragraph 0062; 0065; 0068; 0080).

With respect to claim 4, Wang teaches wherein querying the DNS server includes querying the DNS server from a DNS discoverer micro-service (NRF 202, paragraph 0058) separate from the requesting node and the DNS server (paragraph 0062; 0065; 0068; 0080).

With respect to claim 5, Wang teaches wherein storing the address associated with the 4G service endpoint comprises storing the address in a database local to the DNS discoverer micro-service (paragraph 0055-0057; 0062; 0065; 0068; 0080).

The limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is
rejected on that basis.

The limitations of claim 11 are rejected in the analysis of claim 2 above, and the claim is
rejected on that basis.

	The limitations of claim 12 are rejected in the analysis of claim 3 above, and the claim is
rejected on that basis.

	The limitations of claim 14 are rejected in the analysis of claim 4 above, and the claim is
rejected on that basis.

The limitations of claim 15 are rejected in the analysis of claim 5 above, and the claim is
rejected on that basis.

The limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is
rejected on that basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (WO 2019/144321 A1) in view of Tandon et al (US Publication NO. 2020/0029197 A1).
With respect to claim 8, Wang discloses service discovery in a communication network such as LTE (paragraph 0041).  
Wang does not explicitly disclose wherein the 4G service endpoint comprises an endpoint associated with 4G evolved packet core (EPC) network node.
However, Tandon teaches wherein the 4G service endpoint comprises an endpoint associated with 4G evolved packet core (EPC) network node (paragraph 0017; 0018; 0029) in order to provide a PDN discovery service (Abstract). Therefore, based on Wang in view of Tandon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Tandon to the system of Wang in order to provide a PDN discovery service.

	With respect to claim 9, Wang discloses service discovery in a communication network such as LTE (paragraph 0041).  
	Wang does not explicitly disclose wherein the 4G EPC network node comprises one of a serving gateway (S-GW), a home subscriber server (HSS), an offline charging system (OFCS), an online charging system (OCS), a mobility management entity (MME), a policy and charging rules function (PCRF), and a packet gateway (P-GW).
	However, Tandon teaches wherein the 4G EPC network node comprises one of a serving gateway (S-GW), a home subscriber server (HSS), an offline charging system (OFCS), an online charging system (OCS), a mobility management entity (MME), a policy and charging rules function (PCRF), and a packet gateway (P-GW) (paragraph 0017; 0018; 0029) in order to provide a PDN discovery service (Abstract). Therefore, based on Wang in view of Tandon, it would have been obvious to one having ordinary skill in the art before the effective filing date of 

The limitations of claim 18 are rejected in the analysis of claim 8 above, and the claim is
rejected on that basis.

	The limitations of claim 19 are rejected in the analysis of claim 9 above, and the claim is
rejected on that basis.

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (WO 2019/144321 A1) in view of Kaliski et al (US Publication No. 2017/0187673 A1).
With respect to claim 13, Wang discloses the claimed subject matter as discussed above except wherein the DNS discoverer micro-service includes a representational state transfer (REST) server interface for receiving the first DNS resolution or monitoring request from the requesting node.
However, Kaliski teaches wherein the DNS discoverer micro-service includes a representational state transfer (REST) server interface for receiving the first DNS resolution or monitoring request from the requesting node (paragraph 0024 disclose a DNS interface service 90 providing a restful interface). Therefore, based on Wang in view of Kaliski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kaliski to the system of Wang because it is well known in the art to use restful protocol for DNS interface.

Allowable Subject Matter
Claims 6, 7, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
8/13/2021